        Case 4:20-cv-11272-IT Document 57-1 Filed 11/04/20 Page 1 of 1




                                    EXHIBIT LIST

Ex.   Description
A     M. Taylor Extradition Request excerpts
B     P. Taylor Extradition Request excerpts
C     Declaration of William Cleary
D     Supplemental Declaration of William Cleary
E     Second Supplemental Declaration of William Cleary
F     Remarks of Minister of Justice Mori to Legal Committee (3/6/2020)
G     Jiji Press, Start of Debate on Escape Prevention Measures (6/15/2020)
H     Jomo News, First Meeting to Prevent Escape During Legal Bail (6/15/2020)
I     Memo and Petition from the Kelly Family
